     Case 2:21-cv-11582-VAR-KGA ECF No. 1, PageID.1 Filed 07/06/21 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION



MARY ELLEN YANICK,
        Plaintiff.

                                                  Case No.:

v.                                                Honorable
                                                  United States District Judge

THE KROGER CO. OF MICHIGAN,
a domestic profit corporation,

                    Defendant.

LAW OFFICES JEFFREY S. BURG, ESQ.
Jeffrey S. Burg (P38381)
Attorney for Plaintiff
16291 W. 14 Mile Road, Ste. 24
Beverly Hills, MI 48025
(248) 227-5027
jburg@comcast.net




                      COMPLAINT AND JURY DEMAND
Case 2:21-cv-11582-VAR-KGA ECF No. 1, PageID.2 Filed 07/06/21 Page 2 of 8




      Plaintiff states for her complaint against Defendant:


                              Jurisdiction and Parties

 1.      This is an action to enforce civil rights arising out of Plaintiff’s

         employment relationship with Defendant, pursuant to: the Americans with

         Disabilities Act (“ADA”), 42 USC §§ 12112, 12117 and 12203.

 2.      This court has jurisdiction over Plaintiff’s federal claim pursuant to 28

         USC 1331, 1343(4); Plaintiff has also filed with the EEOC and received a

         right-to-sue letter and is filing this action within the 90-day period

         following receipt of the right to sue letter.

 3.      Venue is proper in the United States District Court for the Eastern District

         of Michigan pursuant to 28 USC 1391(b), wherein Plaintiff resides,

         Defendant regularly conducts business, and where the actionable wrongful

         conduct occurred.

 4.      Plaintiff is a resident of the State of Michigan.

 5.      Defendant is a domestic for-profit corporation and is subject to the

         jurisdiction of this court.



                                Factual Allegations

 6.      Plaintiff realleges paragraphs 1-5 above as though fully set forth herein.



                                           2
Case 2:21-cv-11582-VAR-KGA ECF No. 1, PageID.3 Filed 07/06/21 Page 3 of 8




 7.    Plaintiff was hired by Defendant in 2001 and was employed as a bakery

       manager through May, 2018.

 8.    Plaintiff was qualified to do her job and gave no reason on the basis of

       performance for any form of discipline while employed by Defendant.

 9.    Plaintiff had the qualifying disability of breast cancer beginning in

       February, 2018.

 10.   Plaintiff’s disability substantially limited one or more of Plaintiff's major

       life activities; Plaintiff also had a record of such impairments; and/or

       Plaintiff was regarded by Defendant as having such impairments.

 11.   Plaintiff is an individual who, with or without reasonable accommodation,

       could perform the essential functions of the job she held with Defendant.

 12.   On more than one occasion, in writing and orally, Plaintiff did request of

       Defendant accommodation for her disability.

 13.   Upon learning of her disability, in February 2018, Plaintiff immediately

       advised her supervisor and Human Resources of the disability.

 14.   When Plaintiff advised her supervisor of Plaintiff’s disability, the

       supervisor put pressure on Plaintiff by "suggesting" that Plaintiff consider

       stepping down from Plaintiff’s management position, which Plaintiff

       declined to do.




                                       3
Case 2:21-cv-11582-VAR-KGA ECF No. 1, PageID.4 Filed 07/06/21 Page 4 of 8




 15.   On or about February 15, 2018, Plaintiff went on medical leave to have

       surgery and to recover from surgery.

 16.   Plaintiff returned to work on or about June 11 , 2018.

 17.   On or about June 18, 2018, Plaintiff’s supervisor told Plaintiff that Plaintiff

       was not meeting performance standards and again put pressure on Plaintiff

       by “suggesting” that Plaintiff accept a demotion or otherwise be

       jeopardized in Plaintiff’s employment.

 18.   Plaintiff was therefore forced to accept a demotion to bakery clerk, at a

       substantially lower rate of pay and with the removal of all management

       authority.

 19.   The reasons given for the forced demotion of Plaintiff were a pretext for

       disability discrimination and retaliation.




                                   COUNT I

                               Violation of the ADA

 20.   Plaintiff realleges paragraphs 1-19 above as though fully set forth herein.

 21.   Plaintiff is a qualified individual with a disability as defined in 42 USC §

       12111(8).

 22.   Specifically, Plaintiff’s breast cancer and convalescence from surgery was

       a physical impairment that substantially limited one or more of her major

                                        4
Case 2:21-cv-11582-VAR-KGA ECF No. 1, PageID.5 Filed 07/06/21 Page 5 of 8




       life activities; there was established a record of such impairment; and/or

       Plaintiff was regarded by Defendant as having such impairment.

 23.   Plaintiff is an individual who, with or without reasonable accommodation,

       could perform the essential functions of her job as bakery manager.

 24.   Title I of the ADA, 42 U.S.C. § 12112, provides that "No covered entity

       shall discriminate against a qualified individual on the basis of disability

       in regard to … terms, conditions, and privileges of employment."

 25.   By Defendant refusing to properly and reasonably accommodate Plaintiff's

       written and oral request for accommodation, and by Defendant forcing

       Plaintiff to accept a demotion to a lower-paying job and giving up her

       authority in her job, Defendant denied and excluded Plaintiff from the

       benefits of her employment, including treating her differently than others

       who do not have a disability and harming her in her employment.

 26.   Defendant conducted itself with malice or with reckless indifference to

       Plaintiff's federally protected rights.

 27.   As a direct and proximate result of Defendant's discrimination on the basis

       of disability, Plaintiff has suffered and continues to suffer lost wages,

       benefits, and loss of employment opportunities. In addition, Defendant's

       conduct has caused and continues to cause Plaintiff to suffer substantial




                                         5
  Case 2:21-cv-11582-VAR-KGA ECF No. 1, PageID.6 Filed 07/06/21 Page 6 of 8




          damages for pecuniary losses, mental, emotional and physical pain and

          anguish, loss of enjoyment of life, and other nonpecuniary losses.


   PLAINTIFF REQUESTS relief from this court against Defendant as follows:

   a. an order of this court awarding Plaintiff compensatory damages in an amount

to be determined at trial in this matter;

   b. an order of this court awarding Plaintiff punitive damages in an amount to be

determined at the trial of this matter;

   c. an award to Plaintiff of attorney fees, costs of litigation, and interest;

   d. an order of this court granting Plaintiff further relief that it deems just and

equitable.

                            Count II- ADA- Retaliation

   28.    Plaintiff incorporates by reference paragraphs 1 through 27 as though fully

          stated herein.

   29.    To the extent the adverse employment actions identified in the allegations

          above were motivated by Plaintiff’s complaints of discrimination,

          Defendant has engaged in unlawful employment discrimination in

          violation of the ADA.

   30.    As a direct and proximate result of Defendant’s wrongful acts, Plaintiff has

          sustained loss of earnings, earning capacity, and fringe benefits and has



                                            6
  Case 2:21-cv-11582-VAR-KGA ECF No. 1, PageID.7 Filed 07/06/21 Page 7 of 8




          suffered mental anguish, physical and emotional distress, humiliation and

          embarrassment, and loss of professional reputation.


   PLAINTIFF REQUESTS relief from this court against Defendant as follows:

   a. an order of this court awarding Plaintiff compensatory damages in an amount

to be determined at trial in this matter;

   b. an order of this court awarding Plaintiff punitive damages in an amount to be

determined at the trial of this matter;

   c. an award to Plaintiff of attorney fees, costs of litigation, and interest;

   d. an order of this court granting Plaintiff further relief that it deems just and

equitable.



                                                Respectfully submitted,

                                                Law Offices Jeffrey S. Burg, Esq.
                                                /s/ Jeffrey S. Burg
                                                __________________________
                                                Jeffrey S. Burg
                                                Attorney for Plaintiff
                                                Dated: July 6, 2021




                                            7
     Case 2:21-cv-11582-VAR-KGA ECF No. 1, PageID.8 Filed 07/06/21 Page 8 of 8




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION



MARY ELLEN YANICK,
        Plaintiff.

                                                      Case No.:

v.                                                    Honorable
                                                      United States District Judge

THE KROGER COMPANY OF MICHIGAN,
a domestic profit corporation,

                      Defendant.

LAW OFFICES JEFFREY S. BURG, ESQ.
Jeffrey S. Burg (P38381)
Attorney for Plaintiff
16291 W. 14 Mile Road, Ste. 24
Beverly Hills, MI 48025
(248) 227-5027
jburg@comcast.net

                                   JURY DEMAND

         Plaintiff demands a trial by jury where appropriate.

                                                Respectfully submitted,
                                                Law Offices Jeffrey S. Burg, Esq.

                                                /s/ Jeffrey S. Burg
                                                __________________________
                                                Jeffrey S. Burg
Dated: July 6, 2021                             Attorney for Plaintiff
                                            8
